Exhibit 10.39
 
AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT


This Amendment (“Amendment”) is made this 28th day of May, 2010, effective as of
the 13th day of April, 2009, and amends that certain Exclusive License Agreement
(hereinafter, the “Agreement”), dated April 13, 2009, by and between Global
Entertainment Holdings, Inc., as the “Licensor”, and Global Universal Pictures,
Inc., as the “Licensee.”


WHEREAS, Licensor has agreed to amend the Agreement to include the transfer the
copyright to the “WORK”, as such term is defined under the Agreement; and


WHEREAS, the parties now desire to formally effect such amendment to the
Agreement;


NOW, THERFORE, in consideration of the mutual covenants contained in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Licensor and Licensee hereby agree
to amend the Agreement as set forth below:


1.           Sub-Section 2.1 of Section 2 of the Agreement, captioned OBJECT,
shall be amended in its entirety and restated as follows:


“2.1
Object - Subject to the terms and conditions of this Agreement, the Licensor
hereby transfers unto Licensee the copyright to the WORK, and further grants to
Licensee the worldwide and exclusive license to use the WORK and to authorize
the use thereof for and in connection with the following purposes:”



2.           This Amendment shall amend the Agreement only as expressly set
forth hereinabove and in all other respects, said Agreement shall remain
unchanged and in full force and effect.  All capitalized terms used but not
defined herein shall have the respective meaning ascribed to them in the
Agreement hereby amended.


3.           The Agreement as amended by this Amendment, including any and all
schedules thereto or hereto, contains the entire understanding of Licensor and
Licensee with respect to the intellectual rights granted Licensee under the
Agreement, and supersedes and abrogates all contemporaneous and prior
understandings of the parties, whether written or oral, relating thereto.  The
Agreement as amended by this Amendment may not be further modified or changed
except in a writing executed by the parties.


The signatories below represent that they have been duly authorized by their
respective companies to execute this Amendment.


ACCEPTED AND AGREED TO AS OF THE DATE FIRST WRITTEN ABOVE.
 
 

“Licensor” “Licensee”
Global Entertainment Holdings, Inc.
Global Universal Pictures, Inc.         By: /s/ Gary
Rasmussen                             By: Jacqueline Giroux                     
Gary Rasmussen Jacqueline Giroux Its:  CEO Its:  President

 
Amendment - May 28, 2010
 